Case: 21-30213      Document: 00516222260           Page: 1     Date Filed: 03/02/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           March 2, 2022
                                   No. 21-30213                           Lyle W. Cayce
                                 Summary Calendar                              Clerk



   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Eric J. Richard,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 2:18-CR-355-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Eric J. Richard entered a conditional guilty plea to possessing cocaine
   with the intent to distribute it, in violation of 21 U.S.C. § 841(a)(1), reserving
   the right to appeal the district court’s denial of his motion to suppress the
   evidence seized during a traffic stop. He was sentenced to 71 months of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30213      Document: 00516222260           Page: 2    Date Filed: 03/02/2022




                                     No. 21-30213


   imprisonment and five years of supervised release. He now contends that the
   traffic stop was not justified at its inception because it was not supported by
   reasonable suspicion and that, even if the initial stop was justified, his
   detention was unreasonably prolonged.
          On appeal from the denial of a motion to suppress evidence, we review
   the district court’s findings of fact for clear error and its conclusions of law
   de novo. United States v. Lopez-Moreno, 420 F.3d 420, 429 (5th Cir. 2005).
   The constitutionality of a traffic stop is examined under the two-pronged
   analysis described in Terry v. Ohio, 392 U.S. 1 (1968). E.g., United States v.
   Brigham, 382 F.3d 500, 506 (5th Cir. 2004) (en banc). We first evaluate
   whether the stop was justified at its inception and then consider “whether
   the officer’s subsequent actions were reasonably related in scope to the
   circumstances that justified the stop.” Id.
          “For a traffic stop to be justified at its inception, an officer must have
   an objectively reasonable suspicion that some sort of illegal activity, such as
   a traffic violation, occurred, or is about to occur, before stopping the
   vehicle.” Lopez-Moreno, 420 F.3d at 430. We have held “that reasonable
   suspicion exists when the officer can point to specific and articulable facts
   which, taken together with rational inferences from those facts, reasonably
   warrant the search and seizure.” Id. In this case, the Louisiana state trooper
   who stopped Richard testified that he observed a truck traveling on the
   interstate at approximately seventy miles per hour, followed closely by
   Richard’s vehicle, which was traveling at the same speed. The trooper
   testified that, based on his training and experience, Richard’s vehicle, which
   was within two car lengths of the truck, was traveling at an unsafe distance.
   This prompted the trooper to pursue Richard and pull him over.
          Though the trooper’s dashboard camera was not activated in time to
   capture the traffic violation, his testimony, when viewed in the light most




                                          2
Case: 21-30213      Document: 00516222260           Page: 3    Date Filed: 03/02/2022




                                     No. 21-30213


   favorable to the Government, was sufficient to establish that he had “an
   objectively reasonable suspicion that some sort of illegal activity, such as a
   traffic violation, occurred[.]”     Id.; see La. Stat. Ann. § 32:81(A)
   (prohibiting a motorist from following “another vehicle more closely than is
   reasonable and prudent, having due regard for the speed of such vehicle and
   the traffic upon and the condition of the highway”). Accordingly, we
   conclude that the traffic stop was justified at its inception.
          Under the second prong of Terry, the “detention must be temporary
   and last no longer than is necessary to effectuate the purpose of the stop.”
   Brigham, 382 F.3d at 507. However, “if additional reasonable suspicion
   arises in the course of the stop and before the initial purpose of the stop has
   been fulfilled, then the detention may continue until the new reasonable
   suspicion has been dispelled or confirmed.” Lopez-Moreno, 420 F.3d at 431.
   Richard’s attempt physically to distance himself from his vehicle, his clammy
   handshake, his untruthful and inconsistent responses regarding his itinerary
   and employment, and his use of an unregistered vehicle on a known drug
   trafficking corridor, when combined with the reasonable inferences drawn by
   the trooper based on his training and experience, were sufficient to arouse
   reasonable suspicion of criminal activity. See id. at 433. The trooper was
   permitted to ask questions unrelated to the traffic violation until that
   suspicion could be dispelled or confirmed, and he did so within seven to eight
   minutes after stopping Richard’s vehicle. See id. at 431. Under these
   circumstances, Richard’s detention was not unreasonably prolonged.
          We agree with the district court that the traffic stop did not run afoul
   of the Fourth Amendment. The district court’s judgment is AFFIRMED.




                                           3